TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2018



                                     NO. 03-18-00027-CR


                                 Shain Michael Pugh, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment adjudicating guilt. Therefore, the Court affirms the trial court’s

judgment adjudicating guilt.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.